Citation Nr: 0826061	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to tuberculosis with 
bronchiectasis.

2.  Entitlement to service connection for emphysema secondary 
to tuberculosis with bronchiectasis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Beyt, Intern



INTRODUCTION

The veteran served on active duty from May 1945 to March 
1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for COPD and emphysema.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims of COPD and emphysema 
secondary to tuberculosis so that he is afforded every 
possible consideration.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran asserts that his COPD and emphysema are secondary 
to his tuberculosis.  The Board notes that the veteran was 
granted service connection for tuberculosis by a rating 
decision in May 1947 and is currently rated at 30 percent 
disabling.  The veteran's primary contention is that his 
tuberculosis is responsible for his current COPD and 
emphysema.  

The Board finds it clear from the evidence of record that the 
veteran has a competent medical diagnosis of COPD and 
emphysema.  The record reflects in April 2005 a VA examiner 
diagnosed the veteran with COPD and emphysema.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent).  

The veteran was afforded VA examinations in April 2005 and 
March 2006.  On those occasions, the VA examiners did address 
the question of whether the veteran's current diagnosis of 
COPD and emphysema is secondary to his service-connected 
tuberculosis.  However, they did not opine as to whether the 
COPD and/or emphysema were aggravated as a result of the 
service-connected tuberculosis, which would also serve as a 
basis for a grant of service connection.  
See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Board also observes that there is some question of if the 
veteran was a smoker or not.  A January 2003 VA examiner 
determined that the veteran's pulmonary problems are due to 
his "long-standing smoking history."  A March 2006 VA 
physician attributed the veterans COPD and emphysema, in 
part, to the veteran being a "45 pack-year smoker."  
However, an earlier July 2000 VA examination report indicated 
that the veteran had not smoked since 1947.  Furthermore, a 
March 2005 letter from a VA doctor expressly noted that the 
veteran did not have a significant prior history of smoking, 
and an April 2005 VA examination also noted "no smoking 
history."  Similarly, statements from the veteran's family 
fervently endorse that the veteran was not a smoker with the 
exception of a short period during his active service.  Thus, 
it appears the 2003 opinion may have been based on an 
inaccurate factual basis.

For the foregoing reasons, another VA examination should be 
conducted to give the veteran every consideration with 
respect to the present appeal.

Accordingly, the case is REMANDED for the following actions:

1. Afford the veteran an examination to 
determine the nature and likely 
etiology of COPD and emphysema.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examinations and the report should 
indicate that such review has occurred.  
All studies or tests deemed necessary 
by the examiner should be performed.  
The examiner should also conduct a 
thorough examination of the veteran's 
lungs, and provide a diagnosis for any 
pathology found.  

As to any disability found on 
examination, the examiner should be 
asked to indicate whether is it at 
least as likely as not that such 
disability is related to military 
service.  The examiner also should 
provide an opinion as to whether it is 
at least as likely as not that COPD and 
emphysema were caused or aggravated 
(i.e. a permanent worsening in 
disability) by the veteran's service- 
connected tuberculosis.  Any and all 
opinions expressed must be accompanied 
by a complete rationale.  In this 
regard, should the veteran's COPD 
and/or emphysema be attributed to a 
long history of smoking, the examiner 
must clearly indicate what specific 
evidence in the record establishes such 
history.  

2. Thereafter, the issues on appeal 
should be readjudicated.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) and 
afforded the appropriate opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




